Citation Nr: 0805580	
Decision Date: 02/18/08    Archive Date: 02/26/08

DOCKET NO.  05-22 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for bronchial, 
tracheal/windpipe, nasopharyngeal cancer to include residuals 
of chemotherapy.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney  


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 through 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, that denied entitlement to service connection for a 
lower back disorder.   This matter also arises from a rating 
decision in December 2005 by the RO in Muskogee, Oklahoma, 
wherein service connection for bronchial, tracheal/windpipe, 
nasopharyngeal cancer to include residuals of chemotherapy 
was denied; and from an August 2006 rating decision by the RO 
in Muskogee, Oklahoma, wherein entitlement to service 
connection for PTSD was denied.

The veteran presented testimony at a personal hearing in 
October 2007 before the undersigned Acting Veterans Law 
Judge.  A copy of the hearing transcript was attached to the 
claims file.

In evidence received in October 2007, the veteran, through 
his attorney, raised an informal claim for service connection 
for neurological disease of the cervical spine secondary to 
his service-connected cervical spine disorder.  This issue is 
referred to the RO for appropriate development.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The evidence is at least in relative equipoise on the 
question of whether there is credible supporting evidence of 
the occurrence of in-service stressful events; the competent 
medical evidence establishes a current diagnosis of PTSD; and 
the weight of the medical evidence establishes a nexus 
between diagnosed PTSD and the stressful events in service.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's low back 
disorder either had its onset in service or preexisted 
service and was permanently worsened therein, or that 
arthritis or degenerative disc disease of the back manifested 
to a compensable degree within one year after separation from 
service.

4.  The veteran did not serve in the Republic of Vietnam 
during service.

5.  A competent medical diagnosis of cancer of the bronchus 
or trachea is not shown in the evidence of record.  

6.  The veteran's nasopharyngeal cancer first manifested many 
years after his separation from service, and is not related 
to his service or to any incident therein.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, PTSD 
was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2007).

2.  A low back disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. § 1110, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).

3.  The veteran's bronchial, trachea/windpipe or 
nasopharyngeal cancer was not incurred in or aggravated by 
his active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the issue of entitlement to service connection 
for PTSD, as discussed below, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist pertaining to the 
issue of entitlement of service connection for PTSD, such 
error was harmless and will not be further discussed.  

With regard to the other issues on appeal, the RO sent 
correspondence in October 2004, July 2005, October 2005 and 
November 2007 that fulfilled the duty to notify the veteran 
regarding the information and evidence needed to substantiate 
a claim.  In addition, rating decisions in January 2005, 
December 2005, and August 2006, and a statement of the case 
in June 2005, provided additional information about the 
information and evidence needed to substantiate a claim.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  The veteran 
has been provided notice of the type of evidence necessary to 
establish the degree of disability and effective date; 
however, this was provided during his appeal after the 
adjudication of his claim.  Nevertheless, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection for a low back disorder and for 
bronchial, tracheal/windpipe, and nasopharyngeal cancer, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Thus, there 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in a May 2006 statement of the case for cancer 
and a supplemental statement of the case issued in July 2006 
for the low back.    

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  No further medical examination or a medical 
opinion is necessary to decide the claim for service 
connection for a low back disorder, because the evidence does 
not establish that the veteran suffered an injury to his low 
back in service and an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability is not shown.  See 
38 C.F.R. § 3.159(c).  In addition, no further medical 
examination or a medical opinion is necessary to decide the 
claim for service connection for bronchial, 
tracheal/windpipe, nasopharyngeal cancer, because the 
evidence does not establish that the veteran had complaints, 
findings or diagnosis in service and an indication that the 
disability or symptoms may be associated with the veteran's 
service is not shown.  See 38 C.F.R. § 3.159(c).  Further 
development as to whether any records demonstrate that 
herbicides were tested, stored, transported, or sprayed at 
the locations at which the veteran was stationed during his 
period of service in Thailand is not necessary as presumptive 
service connection based on exposure to herbicides is not 
warranted for nasopharyngeal cancer.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

II. Legal Criteria for Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

III. Service Connection for PTSD

The veteran contends that he has PTSD related to in-service 
stressful events during his active duty service.

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Service medical records reflect that the veteran suffered a 
bullet wound in March 1968.  The service medical records are 
negative for complaints, findings or diagnosis of PTSD.  

VA outpatient treatment records show that in May 2001 the 
veteran sought treatment for complaints of insomnia.  He had 
been doing well for five years on prescribed medication and 
was seeking to continue on this medication.  He related 
having dreams which were disturbing to him and that he 
sometimes woke up in a panic.  

When seen in May 2001 at a VA Mental Health Clinic, the 
veteran described a traumatic event during his service time 
in Thailand where he was working as a military policeman and 
was shot in the leg during some disturbance.  The examiner's 
assessment was possible PTSD secondary to military trauma, 
shot while doing criminal investigation in Thailand, but 
would diagnose dyssomnia.  The veteran was not interested in 
further investigation of his sleep disorder or further 
psychiatric evaluation.  

In February 2006, the veteran sought help for chronic 
insomnia.  He reported having been switched medications 
approximately 21 months earlier which were not as effective.  
When he did not get enough sleep he had nightmares of his 
experiences in Thailand when he was shot in the leg and 
watched another soldier shot and killed.  The report 
indicates that in a PTSD screening he met the criteria for 
PTSD due to non-combat trauma.  The diagnosis was primary 
insomnia.  

A statement from a fellow veteran contained his recollections 
about some sniper shooting at DeLong Pier.  He had remained 
at the barracks but seemed to remember a criminal 
investigation division vehicle returned with a bullet hole in 
the driver's side and a Jeep which had the radio wires cut.  
He could not recall any injuries or names, or time of year 
that the shooting took place.  Another lay statement was 
received from a fellow serviceman who had worked with the 
veteran and was involved in the investigation of the 
disturbance described by the veteran.  His statement, which 
appears to be incomplete, described that when they arrived at 
the location a hostile group of local Thai men were milling 
around in a near riot condition.  The group turned on them, 
formed a sort of riot line and started toward them 
brandishing machetes, knives, and clubs.  

At a VA PTSD examination in May 2007, the veteran mentioned 
several incidents that happened to him and described the main 
incident was when he was called to a scene where an angry 
group of people was milling around with clubs and machetes 
and the crowd turned on him and his group.  In the process of 
driving away shots were fired and the vehicle was hit several 
times.  The veteran suffered a bullet wound as did a buddy, 
who was more seriously injured.  The veteran thought he was 
going to be killed during this situation.  The examiner 
diagnosed PTSD.  He noted that the veteran had been involved 
in more than one stressful circumstance.  The main one was 
related to the time when he was shot and sustained a bullet 
wound.  He re-experienced the stressor in the form of 
nightmares that were occurring on a regular basis and he also 
had intrusive thoughts.  The examiner discussed how the 
veteran met other diagnostic criteria for PTSD and concluded 
that overall, he met the diagnostic criteria for PTSD 
according to the DSM-IV.  

The veteran testified in October 2007 as to the stressful 
events in service and his current symptoms related to PTSD.  

After a review of the evidence, the Board finds that service 
connection for PTSD is warranted.  The evidence does not 
show, nor does the veteran contend, that he actually engaged 
the enemy in combat.  The veteran's DD Form 214 reflects that 
the veteran's military specialty was a military policeman and 
does not reflect that he received any awards, citations, or 
decoration denoting having served in combat.  In statements, 
in history given at a May 2007 VA examination, and in 
personal hearing testimony in October 2007, the veteran gave 
a history of in-service stressful events while he was a 
military policeman and criminal investigator in Thailand.  
One lay statement is of little probative value as the fellow 
serviceman's recollection as to a shooting was vague and he 
could not recall any injuries or names, or time of year that 
the shooting took place.  The other lay statement is 
incomplete and only speaks to arriving at a disturbance and 
that a hostile group of Thai men turned on them.  Thus, this 
is of little probative value.  For these reasons, the Board 
finds that the veteran did not engage in combat with the 
enemy. 

On the question of occurrence of (non-combat) stressful 
events in service, a service medical record entry shows that 
the veteran incurred a bullet wound which substantiates the 
veteran's testimony and statements as to the occurrence of 
the claimed stressor.  Based on this evidence, the Board 
finds that the evidence is at least in relative equipoise on 
the question of whether there is credible supporting evidence 
of the occurrence of an in-service stressful event.  

On the remaining questions of current disability and nexus to 
service, the competent medical evidence establishes a current 
diagnosis of PTSD, and the weight of the medical evidence 
establishes a nexus between diagnosed PTSD and the credibly 
supported stressful event in service.  Resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's PTSD was incurred in service.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 

IV. Service Connection for Low Back Disorder

The veteran seeks entitlement to a low back disorder.  He 
contends that he was in an automobile accident in service 
which caused a severe neck injury and that his low back 
disorder must be related to the same accident in service as 
he never had another accident.  He claims that over the years 
since the jeep wreck in 1967 his back continued to bother him 
and the pain became more severe.  He had no other accident 
which could have caused the back injuries.  He stated that a 
disability request in service had been disapproved and that 
he didn't pursue it again until 1995 when his neck and back 
were hurting him on a daily basis.  

Service medical records show that in the medical history 
accompanying his induction examination in October 1966 the 
veteran reported having or having had recurrent back pain and 
a painful or "trick" shoulder which a medical examiner 
noted was not considered disabling.  On examination his spine 
was clinically evaluated as normal.  In the medical history 
accompanying his separation examination, date not visible, 
the veteran reported having or having had recurrent back pain 
and a painful or "trick" shoulder.  The medical examiner 
noted that it was found to be of no medical significance.  On 
examination, no defects were noted. 

Service medical records are negative for complaints, findings 
or diagnosis of a low back disorder.  In September 1967, the 
veteran complained of soreness in his neck.  In May 1968 he 
complained of neck pain intermittently for approximately one 
year.  After two more visits for the same problem, the 
veteran was referred for an orthopedic consultation in June 
1968, at which time he related that he had been in an 
accident in 1967 while chasing cattle by car.  He related 
that he had no difficulty immediately thereafter but had 
gradual increase of dull ache in mid-neck, with no radiation.  
At none of these appointments did he complain of low back 
symptoms.  

The veteran submitted a claim in March 1995 for a neck, back 
and spinal cord injury from a jeep wreck.  At a VA 
examination in May 1995, when asked what he was applying for 
and how he was disabled, the veteran stated that he had been 
in an automobile accident and ran into a ditch.  The examiner 
commented that other than the neck, the veteran had no 
complaints of the muscles and joints, in spite of the fact 
that paperwork was sent for joints and muscles.  Therefore, 
the examiner addressed only the cervical spine.  The veteran 
gave a history of having been seen by several private medical 
doctors but could only recall the name of one, Dr. D.M.S., 
who had followed him for approximately 12 years, provided 
alignments of the whole skeletal system and told the veteran 
he had whiplash.  In response to a request from 
Dr. D.M.S. for treatment of the veteran from 1981 to 1995, 
records received were dated in March 1, 1995, and pertained 
to complaints of neck pain and headache and an x-ray of the 
cervical spine. 

In July 2004, the veteran sought re-evaluation of his 
service-connected intervertebral disc syndrome, also referred 
to as pain in neck and back, which was evaluated as 10 
percent disabling.  Among other symptoms, he complained of 
extreme pain in his lower back.  

VA outpatient treatment records show that in September 2003 
the veteran was seen for chronic back pain and stated that 
his back had been acting up due to being out of medication.  
A VA examination in August 2004 focused on the service-
connected cervical spine disorder.

With his claim submitted in September 2004 for a low back 
disorder, the veteran stated that he had applied for a 
service-connected disability in 1995 for damage to his neck 
and back from injuries received during a vehicle pursuit as a 
military policeman at Fort Hood in 1967.  He stated that was 
the only accident that he had ever been involved in his 
entire life.  He stated that his neck immediately began to 
hurt enough to warrant going to a doctor for some relief 
while in Thailand.  He mentioned that his back would have 
infrequent spasms with minor pain at times but not enough to 
warrant medical assistance.  After about ten years, he began 
to seek medical treatment and primarily had been seen by one 
doctor.  His back had continued to deteriorate until at the 
present time it hurt as much as his neck did.   He had been 
treated by VA doctors for neck and back problems since 1995.  
He had thought that his low back was included in his service-
connected neck disorder.  He was now applying for 
consideration of disability due to damage to his lower back 
verterbrae and muscles which occurred during the accident in 
service.  

VA outpatient treatment records show in September 2004 that 
the veteran complained of lumbar back pain.  A VA x-ray of 
the lumbar spine in September 2004 showed a clinical history 
of increasing lumbar pain.  The impression was osteoarthritis 
of the lumbar spine with degenerative disc disease at L2-3 
and Grade I spondylolisthesis with L3 on L2 and L4 on L3.  

The veteran submitted some records from a private medical 
provider, Dr. D.M.S., and indicated that earlier records were 
not available.  From March 1995 to May 2000 the veteran was 
seen at times for complaints of low back pain.   

In January 2005 the veteran wrote that the reference to back 
pain at his induction examination in October 1966 had nothing 
to do with his lower back.  The reference on his report of 
medical history was to do with having had recurrent pain in 
his shoulder and back, not his lower back.  He has a trick 
shoulder which at times caused pain from his shoulder to just 
below his left shoulder blade and to which the reference was 
made.  It had nothing to do with the lower back damage which 
occurred during the jeep wreck which also caused neck damage.  

The veteran was seen for an initial appointment at the 
Anchorage VAOC/RO in October 1996 and a history of chronic 
low back pain was noted.  Other records show a history of or 
complaints of chronic low back pain.  

The veteran testified in October 2007 that he was in a jeep 
accident in October 1967 at Fort Hood.  He was a passenger 
when they started across a field to cut off someone and block 
the road.  They ran off the road into a ditch out in the high 
weeds.  He denied receiving any treatment for any back 
problems in service.  He sought treatment when he went 
overseas because his neck was having spasms and hurting 
really bad.  He testified that at his induction examination 
he did not have low back problems; he had been referring to 
his shoulder and upper back, his thoracic spine.  He claimed 
that he suffered a severe neck injury in service due to the 
accident and that his low back disorder also came from the 
same accident as he never had another accident.  

Although the veteran indicated having back pain at his 
induction examination, he has explained that it was not low 
back pain, but pain related to a trick shoulder that radiated 
to his back.  Although he complained of low back pain at the 
separation examination, he also complained of "trick" 
shoulder pain and it seems reasonable to conclude that this 
explanation would also apply to the same history he provided 
at his separation examination.  Moreover, although he 
provided a history of back pain, there were no medical 
findings or diagnosis of a low back disorder at the induction 
or separation examination.  

Even assuming, arguendo, only for purposes of this decision 
that the history of back pain at the time of induction 
related to his low back, and that he had a pre-existing low 
back disorder at the time of induction to service, 
aggravation in service is not shown.  The veteran was seen on 
several occasions in service for complaints of neck pain 
related to an automobile accident and made no complaints of 
low back symptoms.  Further, there are no complaints, 
findings or diagnosis of a low back disorder either related 
to the automobile accident or to another incident.  More 
importantly, the veteran has denied receiving treatment in 
service for his low back.  In addition, the medical examiners 
at both the induction and separation examinations found the 
reported history of no medical significance.  Thus, 
aggravation of a pre-existing low back condition, only for 
purposes of argument, and not claimed by the veteran, is not 
shown.  

Further, there is no medical evidence of record showing that 
arthritis or degenerative disc disease of the lumbar spine 
manifested to a compensable degree within one year following 
separation from active service.  Therefore service connection 
is not warranted on a presumptive basis.

The veteran contends that the automobile accident in service 
was so severe as it caused a severe neck injury that his back 
must also have suffered an injury.  But service medical 
records show that the veteran did not seek treatment for 
approximately one year for complaints of neck pain which is 
evidence that the accident was not so severe.  The evidence 
also shows that, at a VA examination in March 1995 related to 
his initial claim, the veteran only complained of his neck, 
and not his back.  

The first post-service medical evidence of record with regard 
to this claim is in September 1995 when he sought private 
medical treatment for complaints of low back pain.  In view 
of the lengthy period after separation from service without 
evidence of findings or diagnosis, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).

Upon careful review of all the evidence of this case, the 
Board finds that no competent medical evidence is of record 
to relate the veteran's claimed low back disorder to service.  
The weight of the evidence shows that no low back injury or 
disease in service, including no chronic low back disorder in 
service, and no continuous post-service low back symptoms.  
The private and VA medical records do not link the veteran's 
complaints of low back pain to service, or to symptomatology 
since service.

The Board has carefully considered the veteran's statements.  
The Board finds that the veteran is a layperson who is not 
qualified to opine on the etiology of a medical disorder.  He 
is competent, as a lay person, to report that as to which he 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He is not, however, competent to offer a medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that he has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The statements of the veteran are not competent 
medical evidence as to a nexus between the veteran's low back 
disorder and his service, or to symptomatology since service.

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disorder.  Although 
osteoarthritis of the lumbar spine with degenerative disc 
disease has been diagnosed, there is no probative, competent 
medical evidence of record linking the disability to service.  
No probative, competent medical evidence exists of a 
relationship between a low back disorder and any continuity 
of symptomatology asserted by the veteran.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom. McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a low 
back disorder is a result of an injury in service.  
Therefore, the benefit-of-the-doubt doctrine is inapplicable, 
and service connection must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

V. Service Connection for Bronchial, Tracheal/windpipe, 
Nasopharyngeal Cancer 

The veteran seeks entitlement to service connection for 
bronchial, tracheal/windpipe, nasopharyngeal cancer to 
include residuals of chemotherapy, secondary to herbicide 
exposure on a presumptive basis.  

Initially, the Board notes that the veteran, through his 
attorney, has submitted a copy of a prior Board decision for 
another veteran wherein the Board granted service connection 
and claims that this case is the same as the prior case and 
therefore service connection should be granted.  The Board 
points out, however, that the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to a prior Board decision.  38 U.S.C.A. § 7104.  
A Board decision in any other veteran's case is not a source 
of legal authority the Board may recognize, and is of no 
precedential value. 

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for listed diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within specified periods.  This includes cancer of the 
bronchus, larynx, or trachea, if manifest to a compensable 
degree at any time after service.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  This 
presumption of service connection may be rebutted by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 2002); 38 C.F.R. § 3.307(d).

Service medical records show that in the medical history 
accompanying his induction examination in October 1966, the 
veteran reported having or having had ear, nose or throat 
trouble.  On review the medical examiner noted that the 
veteran had had a fracture of the nose with operation.  On 
examination his sinuses, mouth and throat were clinically 
evaluated as normal.  He had an operation on his nose when he 
was small and it would not close properly and was often 
stopped up.  In the medical history accompanying the 
separation examination he reported having or having had ear, 
nose or throat trouble which the medical examiner found to be 
of no medical significance.  At the separation examination no 
defects were noted.  Thus, bronchial, tracheal/windpipe, 
nasopharyngeal cancer or symptoms thereof are not shown in 
service. 

Private medical evidence shows that the veteran had a 
nasopharyngeal mass which on biopsy in July 2002 was 
diagnosed as undifferentiated carcinoma of lymphoepithelioma 
type of his nasopharynx.  The tumor was confined to the 
nasopharynx.  Subsequently, a private medical doctor on 
examination and review of a CT scan felt that there was also 
a fullness and irregularity in the right posterior 
hypopharynx area which most likely represented a mestastisis 
of retropharyngeal lymph node.  The veteran underwent 
chemotherapy and radiation for treatment.   

VA, Air Force, and private medical treatment records show 
that the veteran was diagnosed with nasopharyngeal cancer but 
do not show that the condition was incurred in or caused by 
the veteran's military service.  The medical evidence of 
record does not show a competent medical diagnosis of 
bronchial or tracheal/windpipe cancer.

The veteran testified that he served in Thailand but traveled 
all over the country.  He had guides that took them to where 
these drugs were being stored and it was way back in the 
jungle towards Vietnam and Laos.  He denied having seen Agent 
Orange sprayed or large areas of defoliation.  

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  The veteran served on active duty from 
October 1966 through September 1968; however, a review of his 
service personnel records shows that, although he received 
the Vietnam Service Medal, he did not serve in Vietnam.  For 
the period from November 11, 1967 through October 2, 1968, 
the veteran was stationed in Thailand.  Members of the United 
States Armed Forces serving in Thailand between July 1965 and 
March 1973 who served in direct support of operations in 
Vietnam were eligible for the Vietnam Service Medal.  Thus, 
although the veteran's service in Thailand made him eligible 
to receive the Vietnam Service Medal, there is no evidence 
that he served in Vietnam, in the waters offshore Vietnam, or 
under conditions of service involving duty or visitation in 
the Republic of Vietnam for the purposes of the regulation 
governing the presumption of service connection for certain 
diseases due to herbicide exposure.  Additionally, while the 
veteran alleges that he served in Thailand but was all over 
the country to include towards the border between Thailand 
and Vietnam but he was in the jungle so he did not know 
exactly where he was, this does not satisfy the requirements 
for visitation in the Republic of Vietnam for the purposes of 
the regulation governing the presumption of service 
connection for certain diseases due to herbicide exposure.  

In support of his claim, the veteran submitted a series of 
articles which support an allegation of herbicide use in 
Thailand during the period of the Vietnam War.  However, 
presumptive service connection has only been established for 
the use of herbicide agents in Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The Board thus finds that the veteran 
was not presumptively exposed to herbicides during his 
military service.  

Most importantly the Board notes that nasopharyngeal cancer 
is not included in the list of diseases for which service 
connection on a presumptive basis due to exposure to 
herbicides in Vietnam.  Further, the Secretary of Veterans 
Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for a list of specified conditions which includes 
nasopharyngeal cancer and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  Therefore, the veteran is not 
entitled to service connection for nasopharyngeal cancer on a 
presumptive basis due to exposure to herbicides in Vietnam.  
Although he claims to have been to an area where drugs were 
stored, and it is not clear that he was referring to 
herbicides, further development on this point is not needed 
as nasopharyngeal cancer is not a disease for which 
presumptive service connection is warranted.  

The veteran has also claimed entitlement to service 
connection for bronchial and tracheal/windpipe cancer due to 
herbicide exposure.  Although respiratory cancers of the 
bronchus, larynx, or trachea, are included on the list of 
disease associated with exposure to certain herbicide agents, 
the evidence of record does not show that the veteran has a 
competent medical evidence of a current diagnosis of 
bronchial or tracheal/windpipe cancer.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. § 1110.  In the absence 
of proof of a present disability there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With consideration of the veteran's claim for service 
connection for nasopharyngeal cancer on alternate bases, as 
noted above, as his service medical records are negative for 
nasopharyngeal cancer or symptoms thereof, there is no 
evidence of a chronic nasopharynx condition or nasopharyngeal 
cancer in service.  

The record reflects that the veteran was first diagnosed with 
nasopharyngeal cancer in July 2002 and that he underwent 
treatment thereafter.  There is no evidence in the veteran's 
claims file indicating that any of the veteran's treating 
providers found a relationship between his nasopharyngeal 
cancer and his period of active service, including alleged 
exposure to herbicide agents.

The evidence of record does not show that the veteran's 
nasopharyngeal cancer manifested to a compensable degree 
within one year after separation from service.  The veteran 
is thus not entitled to service connection on a presumptive 
basis for a malignant tumor manifested to a compensable 
degree within one year of separation from service.  
Additionally, in view of the lengthy period after separation 
without evidence of treatment, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Finally, there is no evidence establishing a medical nexus 
between military service and the veteran's nasopharyngeal 
cancer.  Thus, service connection for nasopharyngeal cancer 
is not warranted.

As discussed above, the veteran is competent, as a lay 
person, to report that as to which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, 
however, competent to offer a medical opinion as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that he has specialized medical knowledge.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the statements of 
the veteran are not competent medical evidence as to a nexus 
between his claimed bronchial, tracheal/windpipe, 
nasopharyngeal cancer and his service.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's nasopharyngeal cancer first manifested many 
years after his period of active service and is not related 
to his active service or to any incident therein.  No current 
disability of claimed bronchial or tracheal/windpipe cancer 
is shown.  As the preponderance of the evidence is against 
the appellant's claim for service connection for bronchial, 
tracheal/windpipe, nasopharyngeal cancer, the "benefit of the 
doubt" rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for PTSD is granted.

Service connection for a low back disorder is denied.

Service connection for bronchial, tracheal/windpipe, 
nasopharyngeal cancer to include residuals of chemotherapy is 
denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


